Rizon.netNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the Office Action mailed on January 28, 2022, the applicant has submitted an amendment filed on April 26, 2022; amending claims 1, 12-13, 15, 24-25; cancelling claims 10-11; and arguing to traverse the obviousness rejections in view of the amendment.
The amendment to claims 24 and 25 has cured the problem under 35 U.S.C. 112(b).
Response to Arguments
Applicant argues starting on page 3 of the remarks, that “Applicant has amended claim 1 to include the allowable subject matter of claims 10-11 and submits that claims 1-20 are allowable as a result. First, in light of cancelled claims 10-11, claims 1-9 and 12-25 are now pending. Amended independent method claim 1 now includes the limitations of objected claims 10-11 (which are now cancelled). Thus, the examiner agrees that independent claim 1 is now allowable over the prior art of Tamotsu and Gillett, et al. Since claims 2-9 and 12-20 are directly or indirectly depend on claim 1 they are also allowable for the same reason.
With regard to claims 21 and 22, applicant argues, on page 6, the Office Action that claims 21 and 22 are rejected “the same as claim 1.” Therefore, Applicant submits that claims 21 and 22 are also allowable, as is claim 1. The examiner respectfully disagrees. Independent amended method claim 1 and original independent system/apparatus claim 21 and program claim 22 are now different from amended claim 1, and the claims are reproduced hereinbelow for applicant’s convenience:
Claim 1. A method comprising:
receiving a digital image in a first format, the first format providing access
to a strings and a bounding boxes of a one more text cells; applying within the bounding box of the text cell a first visual pattern if a predefined percentage of the characters in the string are digits; and else applying within the bounding box of the text cell a second visual pattern; encoding the strings of the one or more text cells as visual patterns according to a predefined string encoding scheme, wherein the predefined string encoding scheme is configured to encode the strings in dependence on the percentage of digits in the string; and providing the digital image in a second format, the second format comprising the visual patterns of the strings of the one or more text cells. 
Claim 21. A system comprising one or more processors for executing computer-
readable instructions, the computer-readable instructions controlling the one or more
processors to perform operations comprising: receiving a digital image in a first format, the first format providing access to strings and bounding boxes of one more text cells;
encoding the strings of the one or more text cells as visual patterns according to a
predefined string encoding scheme; and providing the digital image in a second format, the second format comprising the visual patterns of the strings of the one or more text cells; and 
Claim 22.  A computer program product comprising a computer-readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform operations comprising: receiving a digital image in a first format, the first format providing access to strings and bounding boxes of one more text cells; encoding the strings of the one or more text cells as visual patterns according to a predefined string encoding scheme; and providing the digital image in a second format, the second format comprising the visual patterns of the strings of the one or more text cells. Hence, and in view the amendment to claim 1, apparatus claim 21 and program claim 22 are no longer recite similar limitations as claim 1 because claim 1 now requires the additional limitations of  [ applying within the bounding box of the text cell a first visual pattern if a predefined percentage of the characters in the string are digits; and else applying within the bounding box of the text cell a second visual pattern; . . . wherein the predefined string encoding scheme is configured to encode the strings in dependence on the percentage of digits in the string], which are not required by independent claims 21 and 22. Therefore, independent claims 21 and 22 are not allowable.
	The applicant further argues regarding independent claim 24, that on page 8, the Office Action states that claim 24 is rejected “the same as claim 4.” Therefore, Applicant submits that claim 24 is also allowable, as is claim 4. The examiner respectfully disagrees. Claim 4 which depends on amended independent claim 1, now includes the newly added limitations, i.e., [ applying within the bounding box of the text cell a first visual pattern if a predefined percentage of the characters in the string are digits; and else applying within the bounding box of the text cell a second visual pattern; . . . wherein the predefined string encoding scheme is configured to encode the strings in dependence on the percentage of digits in the string], and thus distinguishes from independent claim 24; and independent claim 24 does not require the newly added limitation, and thus is not allowable.

 			Notice re prior art available under both pre-AIA  and AIA 
6.	 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Examiner’s Note
7. 	Examiner has cited particular columns and line numbers or figures in the references as
applied to the claims below for the convenience of the applicant. Although the specified citations
are representative of the teachings in the art and are applied to the specific limitations within the
individual claim, other passages and figures may apply as well. It is respectfully requested from
the applicant, in preparing the responses, to fully consider the references in entirety as potentially
teaching all or part of the claimed invention, as well as the context of the passage as taught by
the prior art or disclosed by the examiner.
	Claim Rejections - 35 USC § 103
8. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9. 	Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Tamotsu (English Translation of Japanese Patent No. JPH08227422A) in view of Gillett, et al. (US 2018/0097812 A1). 
10. 	With regard to claim 21, Tamotsu discloses a system comprising one or more processors for executing computer-readable instructions, the computer-readable instructions controlling the one or more processors to perform operations (See for example, paragraphs 4-5, page 6; and paragraph 9, page 9) comprising: receiving a digital image in a first format, 
	With regard to claim 22, claim 21 encompasses the limitation of this claim, and is rejected the same as claim 21 except claim 22 is a program claim. Claim 22 distinguishes from claim 21 only in that it recites a computer program product comprising a computer readable storage medium having program instructions embodied therewith. Fortunately, both Tamotsu and Gillett, et al. (See for example, (paragraph 7, page 8 and paragraph 9, page 9) and paragraph 0078 respectively).
11. 	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Tamotsu in view of Gillett, et al. as applied to claims 21-22 above, and further in view of Sawant, et al. (US 2017/0213139 A1).
12. 	With regard to claim 23, Tamotsu (as modified by Gillett, et al.) discloses all of the
claimed subject matter as already addressed above in paragraph 10, and incorporated herein by reference. Tamotsu (as modified by Gillett, et al.) does not expressly call for training a cognitive model of the machine learning application with the digital images of the second
format. However, Sawant, et al. (See for example, Paragraphs 0011 and 0031-0035) teach this
feature. Before the effective filing date of the claimed invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the teaching as taught by Sawant, et al. into the
system of Tamotsu (as modified by Gillett, et al.) so that a cognitive model may be trained using
one or more formats. Therefore, it would have been obvious to combine Tamotsu (as modified
by Gillett, et al.) with Sawant, et al. to obtain the invention as specified in claim 23.
13. 	Claim 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Tamotsu in view of Gillett, et al. as applied to claims 21-22 above, and further in view of Ganesh, et al. (US 2018/0341688 A1).
14. 	With regard to claim 24, Tamotsu (as modified by Gillett, et al.) discloses all of the
claimed subject matter as already addressed above in paragraph 10, and incorporated herein by reference. Tamotsu (as modified by Gillett, et al.) does not expressly call for a cognitive model for a machine learning application, the cognitive model being encoded on a non-transitory computer readable medium, the machine learning application being configured to process a first digital images, the first digital images comprising one or more text cells, wherein each of the one or more text cells comprises a string and a bounding box, outputting a second format, the cognitive model being configured to receive the second format digital images, the second format comprising visual patterns which encode strings of one or more text cells according to a predefined string encoding scheme.  However, Ganesh (See for example, paragraph 0019) teach this feature.   Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate the teaching as taught by Ganesh, et al. into the system of Tamotsu (as modified by Gillett, et al.), and to do so would at least provide a cognitive model that includes machine learning capabilities to receive and process characters in one or more formats (See for example, paragraph 0019).  Therefore, it would have been obvious to combine Tamotsu (as modified by Gillett, et al.) with Ganesh, et al. to obtain the invention as specified in claim 24.
	With regard to claim 25, claim 24 encompasses the limitation of this claim, and is rejected the same as claim 24 except claim 25 is a method claim.  Thus, argument similar to that presented above for claim 24 is applicable to claim 25. Additionally, applicant’s attention is invited to paragraphs 0016-0019 of Ganesh, et al., wherein digital documents, i.e., digital images, received and processed by the cognitive computing platform (100).
Allowable Subject Matter
15. 	Claims 1-9 and 12-20 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  The combination of Tamotsu and Gillet, et al. do not disclose or fairly suggest applying within the bounding box of the text cell a first visual pattern if a predefined percentage of the characters in the string are digits; and else applying within the bounding box of the text cell a second visual pattern [ . . . ] wherein the predefined string encoding scheme is configured to encode the strings in dependence on the percentage of digits in the string. It is for this reason and in combination with all of the other elements of the claims that claims 1-9 and 12-20 are allowable over Tamotsu and Gillet, et al.

Conclusion
16. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
17. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G MARIAM whose telephone number is (571)272-7394. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD F URBAN can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL G MARIAM/Primary Examiner, Art Unit 2665